CHURCHILL, J.
The bill was brought to establish a trust and for an accounting.
The Court at the close of the hearing found that a trust for the benefit of creditors had been established and directed an account to be filed by the trustee.
The respondent in her brief has raised the point that all the creditors are indispensable parties to the bill.
As the matter is one which goes to the heart of the controversy in its present stage, the Court will entertain a motion, before further proceedings are had, that such creditors be made parties.
For complainant: Kennedy & Greene.
For respondent: Edward F. Dwyer, Samuel H. Brenner, Henri A. Roberge, O’Brien, Corrigan & Boyle.